United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 00-2682
                                    ___________

Jennifer O'Donnell,                    *
                                       *
                    Appellant,         *
                                       * Appeal from the United States
       v.                              * District Court for the Western
                                       * District of Missouri.
Young Men's Christian Association      *
of Springfield, Missouri, doing        *      [UNPUBLISHED]
business as Springfield Family Y,      *
                                       *
                    Appellee.          *
                                  ___________

                              Submitted: March 28, 2001

                                   Filed: April 3, 2001
                                    ___________

Before RICHARD S. ARNOLD, FAGG, and BOWMAN, Circuit Judges.
                           ___________

PER CURIAM.

       Jennifer O'Donnell took three days leave from the Young Men's Christian
Association (YMCA) to care for her dying mother-in-law and three days leave to attend
the funeral. After the YMCA denied her request for paid leave, O'Donnell brought this
lawsuit under the Family and Medical Leave Act. The district court granted summary
judgment in the YMCA's favor, concluding the Act does not cover leave for in-laws,
and O'Donnell did not have an objectively reasonable belief the leave was covered to
support her retaliation claim. On appeal, O'Donnell asserts she had a reasonable belief
the Act covered her absence because coworkers told her the Act covers leave for in-
laws. We agree with the district court that the Act does not cover O'Donnell's leave,
and O'Donnell failed to show she had an objectively reasonable belief that the leave
was covered. We affirm for the reasons stated by the district court.*

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      *
      The Honorable James C. England, United States Magistrate Judge for the
Western District of Missouri.

                                         -2-